Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Burton on 6-9-21.

The application has been amended as follows: 
Amend claim 1 as follows:
A process for cleaning a treatment chamber of an apparatus used for semiconductor manufacturing, the process comprising cleaning the treatment chamber with an etching gas, wherein the etching gas is a gas mixture consisting of around 30% (v/v) fluorine, nitrogen or around 30% (v/v) to equal to or less than 45% (v/v) and argon in a range of equal to or greater than 25% (v/v) to or around 40% (v/v), relative to the total composition of fluorine, argon, and nitrogen as 100 % (v/v).

Cancel claims 10-13 and 15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 4-26-21 in combination with amendments above are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a method including the step of cleaning a treatment chamber of an apparatus used for semiconductor manufacturing including cleaning a treatment chamber with an etching gas mixture consisting of around 30% (v/v) fluorine, nitrogen greater than or around 30% (v/v) to equal to or less than 45% (v/v) and argon in a range of equal to or greater than 25% (v/v) to less than or around 40% (v/v), relative to the total composition of fluorine, argon, and nitrogen as 100 % (v/v) as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713